DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “1 < Al/A2 < 10” and the claim also recites “2 < Al/A2 < 5” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 10, 15-17 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Gernot [WO 2019/121781].

Regarding claim 1: Gernot discloses a gear ring carrier part (see fig 11) for a two- or multi-component gear, wherein the gear ring carrier part (10) has a circular ring section (16) rotating in the circumferential direction about an axis of rotation (A), a gear ring (162) arranged radially on the outside of the circular ring section (16), and an extension (E, see markup fig 11) extending radially inward from the circular ring section (16), the extension (E) having a first extension face (E1) and a second extension face (E2), a number of first ribs (161) and an equal number of first pockets (pockets defined by the two consecutive ribs) being arranged on the first extension face, and/or a number of second ribs (161) and an equal number of second pockets (pockets defined by ribs 161) being arranged on the second extension face ,
the first ribs (161) and the first pockets and/or the second ribs (161) and the second pockets each extending radially and being arranged adjacent to one another in the circumferential direction (see fig 11).

Regarding claim 2: Gernot discloses the first ribs (161) and the first pockets ( pocket constructed by the first and second ribs 161)  and/or the second ribs (161) and the second pockets ( pocket constructed by the first and second ribs 161) each form an undulating transition( see fig 11) with the circular ring section (16).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gernot [WO 2019/121781] in view of Kim [US Pub# 2017/0057539].

Regarding claim 3: Gernot discloses a number of teeth (164) are arranged on the gear ring (162), 
Gernot does not explicitly show a number of teeth which are equal to the number of first ribs and second ribs and the number of first pockets and second pockets. Gernot does not explicitly show that the number of teeth is equal to the number of first ribs and the second ribs. 
However Kim shows a number of teeth are arranged on the gear ring, which are equal to the number of first ribs and second ribs and the number of first pockets and second pockets. Gernot does not explicitly show that the number of teeth is equal to the number of first ribs and the second ribs (figure 4 show gear with 36 teeth which equal to the number of upper ribs shown in fig 4).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have duplicated the number of ribs to much the number of the teeth to have provided more support to the gear. 

Regarding claim 4: Gernot discloses each tooth of the gear ring (162) forms a corresponding tooth base (the bottom of tooth 164) and a corresponding tooth tip (the tip of tooth 164) and the first and second ribs (161, 161) are in alignment with the tooth bases (see fig 4) and the first and second pockets are in alignment with the tooth tips (see fig 4), or the first and second ribs (161, 161) are in alignment with the tooth tips and the first and second pockets are in alignment with the tooth bases.

Regarding claim 7: Gernot discloses the gear ring has a first gear ring face (F1, see markup fig ) and a second gear ring face  (F2) which are arranged at a first distance (A1) from one another, and the first extension face  and the second extension face are arranged at a second distance (A2) from one another ( the two sided of the extension E, see markup fig 12), the ratio being 1 < Al/A2 < 10, preferably 2 <A1/A2 <5.

Regarding claim 10: Gernot discloses the gear ring has a tip diameter (Dk, see markup fig) and a base diameter (Df) and the extension has an inner surface (Si) that faces the axis of rotation (A) and has an inner surface diameter (Di), wherein the ratio Df/Di is > 1.

Regarding claim 15: Gernot discloses a gear ring carrier part (10) claim 1, and  a connecting part (16) connected to the gear ring carrier part (10) in a form-fitting manner (see fig 11), wherein the connecting part (16) encloses the extension (E) or o encloses the extension (E) and the circular ring section (16), or o encloses the extension (E) and the circular ring section and the gear ring in the area of the first circular ring section face (the first surface of the gear) and the second circular ring section face as well as the first circular ring section pocket and the second circular ring section pocket (pockets defined by ribs 161).

Regarding claim 16: Gernot discloses the two- or multi-component gear is designed as a spur gear (see fig 4), a helical gear or a worm gear.

Regarding claim 17: Gernot discloses the two- or multi-component gear (11) according to claim 15, characterized in that the two- or multi-component gear (11) comprises an insert part (15) which is connected to the connecting part (16) and is enclosed by the connecting part (16, see fig 11).
Allowable Subject Matter
Claims 5-6, 8-9, 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


    PNG
    media_image1.png
    740
    610
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    614
    514
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658